DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 3/17/21 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden of search.  This is not found persuasive because the groups are classified in different classes and subclasses and therefore would require additional search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, product and apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/17/21.
This application is in condition for allowance except for the presence of claims 14-42 directed to an invention non-elected with traverse in the reply filed on 3/17/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method of manufacturing a bladder mandrel package used to manufacture a composite structure, the method comprising steps of:
placing a wrap ply over a cavity of a die tool; placing a mandrel onto the wrap ply; pressing the mandrel and the wrap ply into the cavity; wrapping the wrap ply around the mandrel to form a wrapped mandrel; placing a first radius filler at a first radius of the wrapped mandrel; placing a second radius filler at a second radius of wrapped mandrel; and consolidating the mandrel, the wrap ply, the first radius filler, and the second radius filler to form the bladder mandrel package.

Morris (US 2010/0139850), Pham (US 2010/0139857) and Lee (US 2011/0277918) teach a method of manufacturing a bladder mandrel package used to manufacture a composite structure, the method comprising steps of: placing a wrap ply over a cavity of a die tool; placing a mandrel onto the wrap ply; pressing the mandrel and the wrap ply into the cavity; wrapping the wrap ply around the mandrel to form a wrapped mandrel. The references do not teach placing a first radius filler at a first radius of the wrapped mandrel; placing a second radius filler at a second radius of wrapped 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748